DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is in response to the papers filed on 4/19/2022. Amendments made to the claims and Applicant's remarks have been entered and considered.
Claims 1, 4, 7, 10-12, and 14 have been amended. Claims 3, 9, and 15 have been cancelled. Claims 16-23 are new.
In view of the amendments, the Objection to the Specification has been withdrawn.
In view of the amendments to the Claims, the Objection to the Drawings have been withdrawn.
Applicant’s arguments, see Remarks, filed 4/19/2022, with respect to the rejection(s) of the claim(s) as amended have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kou et al. (CN 108418388A; IDS; English Machine Translation Attached).
Claim Objections
Claims 1 and 14 are objected to because of the following informalities: 
Claim 1 and 14: “…wherein the plate has a plurality of through slots formed therein and the slots extend from an edge of the plate across the majority of the width of said surface of the plate without reaching the other edge of the plate.” should read -- wherein the plate has a plurality of through slots formed therein and the slots extend from an edge of the plate across the majority of the width of said surface of the plate without reaching another edge of the plate.--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 8, 10, 16, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kou et al. (CN 108418388A; IDS; English Machine Translation Attached).
In claim 1, Kou discloses an electromotive machine (Fig. 1-28) having a stator (1) comprising a plurality of coils (1-2) and a plate (1-1), wherein the machine is a linear electromotive machine (Page 1), said plate (1-1) extending in a plane parallel to the plane of the coils (illustrated in Fig. 1-2), wherein a portion of the plate (1-1) faces a corresponding coil (1-2) such that a surface of said portion of the plate (1-1) is substantially perpendicular to the direction of the magnetic axis (axis of 1-2) of the coil (1-2) produced when the coil (1-2) is in an energized state and said plate (1-1) is located relative to the coil (1-2) such that, in use, heat from the coil (1-2) flows into said portion; and wherein the plate (1-1) has a plurality of through slots (Page 11; Fig. 22-24) formed therein and the slots extend from an edge (top edge of 1-1; Fig. 22) of the plate (1-1) across the majority of the width of said surface of the plate (1-1) without reaching another edge (bottom edge of 1-1; Fig. 22) of the plate (1-1).
In claim 2, Kou disclose wherein the coils (1-2) are air cored (coreless; Page 1).
In claim 4, Kou discloses wherein the stator (1) comprises windings (1-2; two sets of windings; Page 7), the windings comprising a first set of coils (1-2) on a first side (left side of 1-1; Fig. 4) of the stator (1) and a second set of coils (1-2) on a second side (right side of 1-1; Fig. 4) of the stator (1).
In claim 8, Kou discloses wherein the coils (1-2) form concentrated windings (Page 8).
In claim 10, Kou discloses wherein the electromotive machine is an AC machine (Page 7-9; machine has phases).
In claim 16, Kou discloses wherein the coils (1-2) of the first set are in a displaced position relative to the coils (1-2) of the second set (Page 8) so that corresponding coils (1-2) of each set are not aligned and an n-pole harmonic (2-pole) of the magnetic field is substantially cancelled, where n is a positive, even integer.
In claim 23, Kou discloses wherein the plate (1-1) has a volume and the majority of the volume of the plate (1-1) is solid.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kou et al. (CN 108418388A; IDS; English Machine Translation Attached), in view of Macha et al. (DE1204316; IDS).
In claim 5, Kou teaches the machine of claim 4, with the exception of wherein the stator comprises a second plate with a plurality of through slots formed therein and at least a portion of said second plate faces a corresponding coil and is located relative to the coil such that, in use, heat from the coil flows into the second plate and one of the plates faces the coils of the first set and the other of the plates faces the coils of the second set.
However, Macha teaches an electromotive machine (Fig. 1) wherein a stator (68) comprises a first plate (78) and a second plate (80) with a plurality of through slots (100) formed therein and at least a portion of said second plate (80) faces a corresponding coil (70) and is located relative to the coil (70) such that, in use, heat from the coil (70) flows into the second plate (80) and one of the plates (78) faces the coils (70) of the first set (first end of 70) and the other of the plates (80) faces the coils of the second set (second end of 70).
Therefore in view of Macha, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Kou to have the stator comprising a second plate with a plurality of through slots formed therein and at least a portion of said second plate faces a corresponding coil and is located relative to the coil such that, in use, heat from the coil flows into the second plate and one of the plates faces the coils of the first set and the other of the plates faces the coils of the second set, in order to compensate for any heat generated by the coil connections in each respective set (Macha; [0020]).
In claim 6, Kou as modified teaches the machine of claim 5; furthermore Kou does not teach wherein the plates are located between the first and second sets of coils or wherein the coils of the first and second sets are located between the plates.
However, Macha further teaches wherein the coils of the first and second sets (first and second end of 70) are located between the plates (78, 80).
Therefore, further in view of Macha it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Kou as modified to have the coils of the first and second sets are located between the plates, in order to compensate for any heat generated by the coil connections in each respective set (Macha; [0020]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kou et al. (CN 108418388A; IDS; English Machine Translation Attached) in view of Li et al. (US 9620998; IDS).
In claim 7, Kou teaches the machine of claim 1, with the exception of wherein the plate is rectangular.
However, Li teaches wherein the electromotive machine (Fig. 1-6), the plate (100) being rectangular (illustrated in Fig. 6).
Therefore in view of Li, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Kou to have the plate being rectangular, in order have structure in which a motor’s temperature rise can be reduced (Li; Col. 7, ln. 14-29), and since such a modification would have involved a mere change in the size or shape of a component. A change in size or shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 E 3SPQ 237 (CCPA 1955).
Claims 11 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kou et al. (CN 108418388A; IDS; English Machine Translation Attached) in view of Liang et al. (US 2002/0089242; IDS).
In claim 11, Kou teaches the machine of claim 1, with the exception of wherein the plate is thermally connected to a heat sink.
However, Liang teaches a plate (36) thermally connected to a heat sink (38).
Therefore in view of Liang, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Kou to have the plate  thermally connected to a heat sink, in order to significantly lower the winding temperature (Liang; [0020]).
In claim 19, Kou as modified teaches the machine of claim 11, with the exception of a forced cooling system thermally connected to the plate.
However, Liang teaches a forced cooling system ([0019]) thermally connected to a plate (36).
Therefore further in view of Liang, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Kou to have a forced cooling system thermally connected to the plate, in order to significantly lower the winding temperature (Liang; [0020]).
In claim 20, Kou as modified teaches the machine of claim 19, with the exception of the forced cooling system being an air cooling system.
However, Liang teaches a forced air cooling system ([0019]).
Therefore further in view of Liang, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Kou to have a forced  air cooling system, in order to significantly lower the winding temperature (Liang; [0020]).
In claim 21, Kou as modified teaches the machine of claim 19, with the exception of the forced cooling system being a liquid cooling system.
However, Liang teaches a forced liquid cooling system ([0019]).
Therefore further in view of Liang, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Kou to have a forced  liquid cooling system, in order to significantly lower the winding temperature (Liang; [0020]).
In claim 22, Kou as modified teaches the machine of claim 20, with the exception of wherein the forced cooling system is thermally connected to the plate via the heat sink.
However, Liang teaches a forced cooling system ([0019]) thermally connected to the plate (36), via the heat sink (38).
Therefore further in view of Liang, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Kou to have the forced cooling system thermally connected to the plate via the heat sink, in order to significantly lower the winding temperature (Liang; [0020]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kou et al. (CN 108418388A; IDS; English Machine Translation Attached) in view of Shikayama et al. (US 2007/0152513).
In claim 12, Kou teaches the machine of claim 1, with the exception of the coils and the plate are encased in thermally conductive resin.
However, Shikayama teaches a machine (Fig. 2) wherein coils (101a, 102a, 103a) and a plate (104a) are encased in thermally conductive resin (105; [0074]).
Therefore in view of Shikayama, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Kou to have the coils and the plate encased in thermally conductive resin, in order to provide a structure in which the surface temperature of the stator can be reduced (Shikayama; [0077-0080]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kou et al. (CN 108418388A; IDS; English Machine Translation Attached) in view of Shen et al. (CN 203511644; IDS).
In claim 13, Kou teaches the machine of claim 1, with the exception of a transportation system comprising a carriage configured to travel along a predetermined path and an electromotive machine according to claim 1, the electromotive machine further comprising a rotor mounted on the carriage, the stator being mounted on and/or adjacent to the predetermined path.
However, Shen teaches a transportation system (Fig. 1-2) comprising a carriage (2) configured to travel along a predetermined path and an electromotive machine (5), the electromotive machine (5) further comprising a rotor (6) mounted on the carriage, the stator (7) being mounted on the predetermined path.
Therefore in view of Shen, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Kou to have a transportation system comprising a carriage configured to travel along a predetermined path and an electromotive machine according to claim 1, the electromotive machine further comprising a rotor mounted on the carriage, the stator being mounted on and/or adjacent to the predetermined path, in order to provide a rail propulsion system using a motor having a long travel distance and low cost (Shen; Page 1 of Translation).
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kou et al. (CN 108418388A; IDS; English Machine Translation Attached).
In claim 14, Kou teaches a method of operating a linear electromotive machine (Fig. 1-28; Page 1) comprising a stator (1) having a plurality of coils (1-2) and at least one plate (1-1), said plate (1-1) extending in a plane parallel to the plane of the coils (1-2) and facing said coils (1-2), a surface of said portion of the plate (1-1) being substantially perpendicular to the direction of the magnetic axis (axis of 1-2) of the coil (1-2) produced when the coil (1-2) is in an energized state the method comprising controlling the flow of current to said coils (1-2) and, wherein when a current is flowing through said coils (1-2) the heat generated by said coils (1-2) is absorbed, at least in part, by said plate (1-1), and wherein the plate (1-1) has a plurality of through slots (Page 11; Fig. 22-24) formed therein and the slots extend from an edge (top edge of 1-1; Fig. 22) of the plate (1-1) across the majority of the width of said surface of the plate (1-1) without reaching another edge (bottom edge of 1-1; Fig. 22) of the plate (1-1).
As Kou discloses the structure of the claimed invention, it would have been obvious to one skilled in the art at the time of filing to have arrived at the method of operating a linear electromotive machine, in order to improve thermal conductivity, eddy current, and breaking force fluctuation (Page 11).
Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kou et al. (CN 108418388A; IDS; English Machine Translation Attached) in view of Suzuki et al. (US 2015/0303841).
In claim 17, Kou teaches the machine of claim 10, with the exception of the electromotive machine being a polyphase machine.
However, Suzuki teaches the electromotive machine being a polyphase machine (3-phase; [0048-0050]).
Therefore in view of Suzuki, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Kou to have a polyphase machine, in order to provide current control, such that the machine can be controlled at high speed with great precision (Suzuki; [0011-0012]).
In claim 18, Kou teaches the machine of claim 17, with the exception of the electromotive machine being a 3-phase machine.
However, Suzuki further teaches the electromotive machine being a 3-phase machine (3-phase; [0048-0050]).
Therefore in view of Suzuki, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Kou to have a 3-phase machine, in order to provide current control, such that the machine can be controlled at high speed with great precision (Suzuki; [0011-0012]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watanabe et al. (US 2009/0243424) teaches a gap winding motor having a rotor and stator with air-core coils.
Gabrys et al. (US 2008/0231131) teaches an axial gap motor having a coreless stator.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832